Action to restrain the defendants from dismissing the plaintiff from his position as a Municipal Court clerk, he having been appointed from an exempt class two and a half months after the civil service commission had duly made a reclassification, by taking the position out of the exempt class and placing it in the competitive class. Order in so far as it denies plaintiff’s motion for an injunction pendente lite affirmed, with ten dollars costs and disbursements. (Matter of Friedman v. Finegan, 268 N. Y. 93.) Hagarty, Scudder, Tompkins, Davis and Johnston, JJ., concur.